Case: 10-10296     Document: 00511247641          Page: 1    Date Filed: 09/29/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                        September 29, 2010
                                     No. 10-10296
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

VINCENTE ORTIZ,

                                                   Plaintiff-Appellant,

v.

GILES W. DALBY CORRECTIONAL FACILITY; S. A. HOLENCIK; WARDEN
L. J. RASBEARY; ASSOCIATE WARDEN H. BRYAN,

                                                   Defendants-Appellees.


                    Appeal from the United States District Court
                         for the Northern District of Texas
                               USDC No. 5:07-CV-261


Before KING, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*
        Vincente Ortiz, formerly federal prisoner # 64845-208, appeals the district
court’s dismissal of his complaint brought pursuant to Bivens v. Six Unknown
Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971), in which he
alleged that prison officials negligently or maliciously lost his personal property
and caused him psychological impairment and an inability to trust authority.
The district court, concluding that Ortiz had failed to show a due process


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 10-10296   Document: 00511247641 Page: 2        Date Filed: 09/29/2010
                                No. 10-10296

violation, dismissed the complaint as frivolous and for failure to state a claim.
Because the district court cited 28 U.S.C. §§ 1915, 1915A, and 42 U.S.C. § 1997e,
we review the dismissal de novo. Geiger v. Jowers, 404 F.3d 371, 373 (5th Cir.
2005).
      The negligent deprivation of property by a government official does not
amount to a due process violation. Daniels v. Williams, 474 U.S. 327, 332-33
(1986). Moreover, Oritz has failed to state a claim that correctional officers
intentionally deprived him of his property. Accordingly, the judgment of the
district court is AFFIRMED.




                                        2